Rule 497 Document On behalf of PIMCO Worldwide Fundamental Advantage TR Strategy Fund (the “Fund”), a series of PIMCO Funds, and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as an exhibit to this filing relate to the form of prospectuses filed with the Securities and Exchange Commission on behalf of the Fund pursuant to Rule 497(c) on September 7, 2012 (Accession No. 0001193125-12-385045), which is incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
